Citation Nr: 1219946	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for residuals of shrapnel wound to the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded by the Board for additional development in December 2010.  It has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing that was held at the RO.

The Veteran's electronic Virtual VA claims file has been reviewed in connection with this appeal.

The Veteran's representative indicated that the Veteran wanted to again try to reopen his claim for service connection for hypertension and file a new claim for service connection for gastroesophogeal reflux disorder.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's glaucoma was not shown to have been caused or made worse by a disease or injury in service.

2.  As a result of a shrapnel wound to the left foot, the Veteran sustained a scar that is inferior to the medial malleolus.  There are no other residuals of this injury.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A scar inferior to the medial malleolus of the left foot was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2007, prior to the rating decision that is appealed herein, which explained what the evidence needed to show in order to establish service connection for a claimed disability and what part of that evidence VA would obtain on behalf of the Veteran and what part the Veteran needed to provide.  The March 2007 letter also informed the Veteran how ratings and effective dates are assigned for service connected disabilities.  The Veteran was again provided this information is a letter dated in December 2010 and his claim was readjudicated in an April 2012 supplemental statement of the case (SSOC).

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, records pertaining to the activities of the Veteran's unit in Vietnam and awards and wounds received by the Veteran therein, and a transcript of the Veteran's testimony at the October 2010 hearing.  In accordance with the instructions which were set forth in the December 2010 Board remand, the Veteran was also afforded VA examinations of his eyes and his left foot.

For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

Service connection

The Veteran contends that he developed glaucoma and a left foot problem as a result of his military service. Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Pursuant to 38 U.S.C.A. § 1154(b), for Veterans, such as this one, who have engaged in combat with the enemy, "the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service[.]" Section 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for Veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service. Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected."); Clyburn v. West, 12 Vet. App. 296, 303 (1999). When the combat presumption applies, a Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).



	A.  Glaucoma

The Veteran testified at his hearing that in service a .50 caliber round exploded and blew in his face and he got particles in his eyes and on another occasion he got a piece of metal in his eyes.  However, nobody told him that this caused his glaucoma.  He was diagnosed with glaucoma in 1983 or 1984, to the best of his recollection.  The Veteran did not articulate any reason why he thought that his glaucoma was related to service during the course of prosecuting this appeal.  

The Veteran's service treatment records do not show complaints of, or treatment for, glaucoma in service.  With regard to the eyes, they show that the Veteran got a steel chip in his eye in June 1962 and was treated for a chalazon in his right eye in 1966.  He also had a blast injury to the face in August 1965 which resulted in the Veteran getting powder and fragments in his face, including around the eyelids, but there were no fragments involving the eye.

Treatment records indicate that the Veteran currently has glaucoma.  He had surgery for glaucoma a few years ago.

The Veteran was afforded a VA examination of his eyes in March 2012.  At that time, the Veteran reported that he was diagnosed with glaucoma in 1983 and began to take eye drops to treat his glaucoma in 2000.  It eventually progressed to requiring surgery.  The Veteran was still being treated for glaucoma.  

The examiner conducted tests of visual acuity, pupils, EOMs, cover test, interocular pressure, slit lamp, and retinal examination.  The Veteran was diagnosed with chronic open angle glaucoma.  The examiner opined that the Veteran's glaucoma was not likely related to his service.  The examiner noted that the Veteran's service treatment records reflected that he had a foreign body sensation in one of his eyes in February 1965, but the health care provider was unable to find anything in either eye.  In August 1965 the Veteran had debris blown into his face from an explosion but medical notes indicated that there were no fragments in the eyes.  All of the Veteran's annual examinations documented 20/20 vision in each eye and the interocular pressure when taken was normal.  
The evidence does not show that it is at least as likely as not that glaucoma was caused by a disease or injury in service.  While the Veteran experienced a blast injury to the face in service, there is no competent evidence linking this occurrence, or any other eye complaint in service, to the Veteran's current glaucoma.  Glaucoma was not diagnosed until many years after service.  The VA examiner opined that the Veteran's glaucoma was not likely related to his service and there is no medical opinion to the contrary.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for glaucoma is denied.

	B.  Left foot

At his hearing, the Veteran testified that in July 1966 he was hit when shrapnel from an artillery round fell short and hit him in the left foot instep area.  The medic cut his boot off and he was transferred to a larger encampment for medical treatment.  They treated his foot, gave him crutches, and told him to hitchhike back to his unit.  The Veteran estimated that he may have been out 7 to 10 days before he was off crutches and back to full duty.  Since that time, the Veteran reinjured his foot at his civilian job and had an operation in an area near where the shrapnel hit.  He also testified that he wears arch supports. 

A copy of a U.S. Field Medical Card indicated that the Veteran sustained a shrapnel wound to his left foot in July 1966 which was dressed and the Veteran was evaced. The Veteran was awarded a Purple Heart as a result of this injury.  

The Veteran was afforded a VA examination of his feet in December 2010.  At that time, the Veteran reported that in service he was hit with artillery shrapnel and the shrapnel went through his boot in the medial surface of the left foot, below the medial malleolus.  The shrapnel was immediately removed and the wound healed without surgical intervention.  Since that time, the Veteran had a scar at the site where the shrapnel was removed.  He denied weakness, pain, fatigability at rest, walking or standing, at the site of the shrapnel scar.  There are no limitations on standing and walking as a result of the shrapnel scar.  The Veteran also has another scar over the medial malleolus which is due to a fracture in 1996 while at work.  This injury is unrelated to the shrapnel wound.

After examination of the feet the examiner diagnosed pes planus bilateral feet which was unrelated to and not caused by the shrapnel wound in the left foot, a left foot scar inferior to the medial malleolus without residual which was caused by the shrapnel wound, and a left medial malleolus scar which was from the 1996 surgery and not related to the shrapnel injury.  

The evidence shows that the Veteran has a scar inferior to the medial malleolus of the left foot which is related to the shrapnel wound incurred in service.  No other residual of the shrapnel wound was identified by the examiner.

For these reasons, service connection for a scar inferior to the medial malleolus of the left foot is granted. 


ORDER

Service connection for glaucoma is denied.

Service connection for a scar inferior to the medial malleolus of the left foot is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


